Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final office action on the merits in response to the communication received on 9/15/2020. 

Claim status:
Amended claims: 1, 3, 10, 15 and 18.
Pending claims: 1-20.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for funding a prepaid account issued by a financial service provider to a consumer.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
funding a prepaid account issued by a financial service provider to a consumer, the system …configured for performing steps comprising:
retrieving identification details of a plurality of prepaid accounts stored on a consumer database;
 retrieving details of a plurality of consumer payment instruments stored on the consumer database; 
presenting the details of a plurality of consumer payment instruments to … a consumer;
receiving, from … the consumer, funding details comprising identification details of a prepaid account selected from the identification details of the plurality of prepaid accounts, details of a payment instrument selected from the identification details of the plurality of prepaid accounts, and a funding amount;
communicating an authentication request comprising the funding details to an issuer financial institution of the consumer payment instrument, the authentication request for communicating a one-time authentication code to the consumer; 
receiving, from the issuer financial institution, a transaction reference associated with the authentication code;
 receiving, from the consumer, authentication data encrypted using the authentication code and/or a predefined passcode of the consumer payment instrument provided by the consumer; 
generating transaction data comprising the funding details, encrypted authentication data, and transaction reference;
encrypting the transaction data; communicating a transaction request comprising the encrypted transaction data to the issuer financial institution for performing steps comprising: 
decrypting the encrypted transaction data; communicating a transaction request comprising the transaction data to the issuer financial institution for performing steps comprising: 
decrypting the encrypted transaction data; decrypting the encrypted authentication data in the transaction data using the authentication code and/or predefined passcode; and 
validating the transaction data based on the funding details and transaction reference; 

updating the prepaid account with the funding amount in response to completion of said transferring of the funding amount.  
The claimed method/system/machine simply describes series of steps for funding a prepaid account issued by a financial service provider to a consumer.  
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a server/processor, an electronic device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a server/processors, user devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere 
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 10 and 15.  Furthermore, the dependent claims 2-9, 11-14 and 16-20 do not resolve the 
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Vasten  (US 2011/0055081 A1) in view of Carlson et al (US 2011/0131135 A1) and Chace et al (US 2015/0161724 A1). 
Ref claim 1, Vasten discloses an electronic system comprising a server (para [0029-32], fig. 1; via Payment processing network includes a server/a database server/ data transfer… [0033], fig. 2; via source of funding to charge a prepaid card) configured to perform the steps comprising: 
retrieving identification details of [[a plurality of prepaid accounts stored on a consumer database]]; retrieving details of a plurality of consumer payment instruments stored on the consumer database; presenting the details of a plurality of consumer payment instruments to an electronic device of a consumer (para [0030], fig. 3; via providing source of funding to load a prepaid card [a payroll card] ..a consumer of prepaid card requesting a customer service representative an issuer of the card or a system administrator for a payroll card program to add funds to their prepaid or payroll card…system administrator accesses the customer’s profiles and account data [stage 304] may include information related to the consumer’s identification [such as social security number], account history for the prepaid or the payroll card transaction history for the card, etc.[implied retrieving and presenting identification details of prepaid accounts and payment instruments]);
receiving, from the electronic device of the consumer, funding details comprising identification details of a prepaid account selected from the identification details of the plurality of prepaid accounts, details of a payment instrument selected from the identification details of the plurality of prepaid accounts, and a funding amount (para [0033]; fig. 2; via a system/method for providing an alternate source of funding a prepaid card…consumer /cardholder 202 makes a request for the use of an alternate source of funding to provide funds for the prepaid card …to the customer service/card issuer…[0035], if…approved…[0051]; via a consumer with payment device, such as consumer’s mobile phone); 
communicating an authentication request comprising the funding details to an issuer financial institution of the consumer payment instrument, the authentication request 
receiving, from the issuer financial institution, a transaction reference associated with the authentication code; receiving, from the consumer electronic device, authentication data encrypted using the authentication code and/or a predefined passcode of the consumer payment instrument provided by the consumer; generating transaction data comprising the funding details, encrypted authentication data, and transaction reference (para [0050]; via an issuer or card system administrator generate a report of data concerning consumers/cardholders…status of alternate funding source);
encrypting the transaction data; communicating a transaction request comprising the encrypted transaction data to the issuer financial institution for performing steps comprising: decrypting the encrypted transaction data; decrypting the encrypted authentication data in the transaction data using the authentication code and/or predefined passcode; and  validating the transaction data based on the funding details and transaction reference (para [0029], fig. 1; via Consumer 30/portable device 32 such as a card [e.g. a prepaid card] having a magnetic strip encoded with account data [implied encrypted…] …[0043], fig. 4; via a process, a consumer of prepaid/payroll card is approved for funding for card …may include a unique identifier or other data that indicates 
Vasten does not explicitly disclose a plurality of prepaid accounts stored on a consumer database.
However, Carlson being in the same field of invention discloses a plurality of prepaid accounts stored on a consumer database (Abst; via a message …include identifiers/consumer identifiers [a number of accounts issued to consumer] …/consumer’s file…to retrieve all express warranties/compared to the stored portion of the information…para [0058], fig.1; via Payment processing system 100 has a plurality of prepaid accounts…[0059]; via includes account user [AU] 108 conducts transaction with merchant 110 using a prepaid account issued by issuer 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Vasten to include the disclosures as taught by Carlson to facilitate fund transfer with a prepaid accounts.    

Vasten does not explicitly disclose the step of facilitating transferring of the funding amount from the consumer payment instrument to a financial account of the financial service provider according to the transfer request in response to successful validation of the transaction data; and updating the prepaid account with the funding amount in response to completion of said transferring of the funding amount. 
However, Chace being in the same field of invention discloses the step of facilitating transferring of the funding amount from the consumer payment instrument to a financial account of the financial service provider according to the transfer request in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Vasten to include the disclosures as taught by Chace to facilitate fund transfer and updating prepaid account. 
Ref claim 2, Vasten discloses the system according to claim 1, the steps further comprising receiving, from the consumer electronic device, and authenticating consumer login details before receiving the funding details (para [0021]; via a system…the request may be made  by accessing a user interface at a web-site [implied login interface]).
Ref claims 3-4, Vasten discloses the system according to claim 1, the steps further comprising identifying, from the consumer database, a communication address of the consumer based on the prepaid account identification details and/or consumer payment instrument details the communication address comprising one or more of a phone number and an email address, wherein the authentication request further comprises the communication address for receiving an electronic message including the authentication code, and wherein the consumer payment instrument details comprise an identifier of the consumer payment instrument (para [0030], fig. 3; via providing source of funding to load 
Ref claims 5-7, Vasten discloses the system according to claim 1, wherein the authentication data is encrypted by the consumer electronic device using the authentication code and/or predefined passcode as an encryption key, and wherein the encrypted authentication data is decrypted, by the issuer financial institution, using the authentication code and/or predefined passcode as a decryption key, the authentication code identified by the issuer financial institution based on the transaction reference, and  wherein validation of the transaction data comprises authenticating, by the issuer financial institution, the predefined passcode of the consumer payment instrument  (para [0039], fig. 3; via a process…the consumer’s profile  and account data…identification[SSN], account history).
Ref claims 8-9, Vasten discloses the system according to claim 1, wherein the consumer payment instrument identifier is partial and comprises a sequence of digits at a plurality of digit positions thereof, and wherein the plurality of digit positions of the consumer payment instrument identifier are predetermined to enable the issuer 28financial 
Claim 10 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 11 is rejected as per the reasons set forth in claim 2.
Claim 12 is rejected as per the reasons set forth in claim 5.
Claims 13-14 are rejected as per the reasons set forth in claims 8-9 respectively.
Claim 15 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 16 is rejected as per the reasons set forth in claim 12.
Ref claim 17, Vasten discloses the system according to claim 16, wherein validation of the transaction data comprises decrypting, by the issuer financial institution, the encrypted authentication data using the authentication code and/or predefined passcode, the authentication code identified by the issuer financial institution based on the transaction reference  (para [0028], fig. 1; via a system 20…the consumer conducting the transaction is authenticated [I.e., their identity and valid use of account is verified]…consumer payment device).
Ref claim 18, Vasten discloses the system according to claim 15, wherein validation of the transaction data comprises decrypting, by the issuer financial institution, the encrypted transaction data (para [0028], fig. 1; via a system 20…the consumer 
Claims 19-20 are rejected as per the reasons set forth in claims 8-9 respectively.

Response to Arguments

Applicant's arguments filed on 9/15/2020 have been fully considered and they are moot in view of new grounds of rejection. Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].
  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Applicant’s arguments with respect to 35 USC § 101 been fully considered but they are not persuasive.
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself.
Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
controlling the operation of a mold in curing rubber parts.
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Furthermore, Examiner relies on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine, and conventional activity in particular fields. For example, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (Emphasis added)). In this case, the use of computers and networks is described at a high level of generality, or as an insignificant extra-solution activity that cannot be considered as an improvement to network/computer technology.
In the instant case, the claims’ invocation of server/processors and databases does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, or database components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed collection and assessment of personal financial risk for the optimization of life insurance “on a set of generic computer components”. Bascom, 2016 WL 3514158, at *6–7.
BuySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Lastly, dependent claims do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. The claims merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. Accordingly, claims 1-20  are rejected as ineligible for patenting under 35 U.S.C. 101.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691